         Case 1:18-cv-02260-TJK Document 32-1 Filed 08/05/19 Page 1 of 10



                           T.!E Z@FZGAZ "BH?IZ1U8JZ
                           29ZKZ#CL;)MZ3Z 4+V-#Z


 ¥¿¯wʎU}ÄV¬e¹ʎ<²³Hn=ºoʎ
 g¦ʎI~Âu¾ÅʎkWxʎĞɂʎÇƫ'ʎ

                       ƢÈžǀɃſřȮʎ
                                                  LÊȰĠʎǨ$ʎ q8ʎƣʎ7îʂ )/06*ʎ
               

 À!´"ʎ Xʎ Ãv­ f»>yʎ§¼YJ½pʎ
 ?jZKÆʎɄʎÉƬ(ʎ

                       SğŘǁĄÜǣɅȯ#ʎ



        W7NZ :O$%Z*0YZP5ZQ Z,&/'DR=S(XZ< 6>Z


       rʎ¨ġŠƀǂËƤąʎMůĢÌɩŸÍưʎÝƽʎɪŹģʎTƁȑĤïɆǩȒʎǪŒʎɇŰĥʎŚðĦʎǫœʎ[ƱħȓšĨǃñʊʎçÎŢĩƲĪǄɈʎ\ʎ

ƂǅʎɉűīʎŔśòĬʎǬŕʎzèĆʎÞǤćʎ]ƳȔţĭǆóʋʎéÏŤƴǇɊʎ{^ʎƃǈʎɋŲʎÁǉƄɌĮĈʎµɍÐɎįȱʎ_Ǌʃƅȕǭǥƾİǋɴåƥʎ

 ȤȅɏıôɐƆǮǌʎ@ťĲǍõʌʎ`¡A%ʎ sʎöĳȩƇşʎɑųÑɒʎɫźĴʎÒɬɭßŴĵĉʎƈǎĊʈʎǯǏȲɓƉɮɽɔȳʎɕŵʎɶȇċÓɖĶČʎNķȪƊŜčʎ

tǐĎĸʉʎɗǰʎɘŶĹʎBďƵƋǑƌȴəȖÔɚƍʄĺʎ©Ļ÷ǱȗĐʎäǧđʎƦƎȵɛȶʎĒǲøɾƿļǒɜȷʎùǳƶȈȘƏȸǓŦʎɯŻĽʎșúǴȚēʎŝțʎɰżľʎa¢Cʎ

ŬɿƐĔÕǔûĿʎĕǵüɷƷŀǕɝȹʎŁǖ ƑɱƭłĖ9ʎ lǶʅʎėǷʎɲŽŃʎȜńȉǸȫƒǗŧʎȝŅȐɸƓȞņƸŇǘɞȺʎƔǙʎb£O°ʎ¶ňýɟƕǹǚʎ1+4ʎÖȊȋƧʍʎ

ɠǺʎŖíȻʎŉǛŨ×ũĘʎƖǜʎ ȥȆɹɡƗǝŊʎØŭȦƟþɺƨɢɻȟàƮʎǻȌȧáɣƘǼǞȼ : ʎêęʎmǽʆʎĚǾŋȽʎɵŌʎhâƠȠʎDŮȨÿɼƩɳʁãƯʎ

ªōȍȬƙǟŪʎŎ ŷěʎiG®ʎEĀɤʎƚƹȎÙāɥʎȡȏǿȭơǦūʎȀŗʎæȢʎƺƛȾȿȁǠɀʎŞȂƻʎëƜƼÚƪʎʇÛɁɦʎʀĜŏȣʎ

Pc«Q|Fʎ·ŐĂɧƝȃǡʎ .,2ʎìĝʎd¤R±ʎ¸őăɨƞȄǢʎ3-5;&ʎ
       Case 1:18-cv-02260-TJK Document 32-1 Filed 08/05/19 Page 2 of 10



      È Â{± È «È²hE¡È XÈ È i%È   ¬qfF@È}ÃÈ3GÈ¼pr­È    A&ÄÈ   $58jÈ  È '³È È

kH(BÀ6I¢®ÈsÈ "7lt^´È




                                        È _`uJÈ mÈ )µn0È
                                       v£È 9¶¤È
                                         \½w:KÈYÈ ~L¥aM;ÅÈ 1*bÈ N·È

                                       Z]<OÈ[È4CÈÈP¦cQ=ÆÈ 2+dRS¸È

                                       !È  È
                                              È x§È T¹,|È ªºU>»yÈeV?ÇÈ

                                       È -D Á.©¾W¨¯È #/°ozg¿È È  È




                                                    
     Case 1:18-cv-02260-TJK Document 32-1 Filed 08/05/19 Page 3 of 10




 INDEX TO THE ADMINISTRATIVE RECORD FOR “HOW DO THE
 REPORTING REQUIREMENTS IN EPCRA SECTION 304 APPLY TO
FARMS ENGAGED IN ‘ROUTINE AGRICULTURAL OPERATIONS’?”
     Case 1:18-cv-02260-TJK Document 32-1 Filed 08/05/19 Page 4 of 10



        UPDATED INDEX TO THE ADMINISTRATIVE RECORD FOR
“HOW DO THE REPORTING REQUIREMENTS IN EPCRA SECTION 304 APPLY TO
     FARMS ENGAGED IN ‘ROUTINE AGRICULTURAL OPERATIONS’?”

1.   EPA, “Does EPA interpret EPCRA Section 304 to require farms to report releases from
     animal waste?” (Oct. 25, 2017)
2.   EPA, “How do the reporting requirements in EPCRA Section 304 apply to farms engaged
     in ‘routine agricultural operations’?” (Apr. 27, 2018)
3.   EPA, “What hazardous chemicals are reportable for farmers under 311 and 312?” (EPA
     EPCRA Frequent Questions Website: https://emergencymanagement.zendesk.com/hc/en-
     us/articles/211416278-What-hazardous-chemicals-are-reportable-for-farmers-under-311-
     and-312-)
4.   EPA, “Agricultural use exemption and fuels” (EPA EPCRA Frequent Questions Website:
     https://emergencymanagement.zendesk.com/hc/en-us/articles/212089587-Agricultural-
     use-exemption-and-fuels)
5.   EPA, “Agricultural use exemption and chemicals used for fish farming” (EPA EPCRA
     Frequent Questions Website: https://emergencymanagement.zendesk.com/hc/en-
     us/articles/212089597-Agricultural-use-exemption-and-chemicals-used-for-fish-farming)
6.   EPA, “CERCLA and EPCRA Reporting Requirements for Air Releases of Hazardous
     Substances from Animal Waste at Farms” (Jan. 2018 No. 520-F-17-001)
7.   Public comments received as part of the issuance of the October 25, 2017 guidance:
     A.     Email from Scott Yager, National Cattlemen’s Beef Association, November 22,
            2017 on EPA’s guidance for air releases of hazardous substances from animal
            waste at farms under CERCLA and EPCRA.
     B.     Email with attached comment from Jim Magagna, Wyoming Stock Growers
            Association, (forwarded by Rebecca Perrin, EPA Region 8 Agriculture Advisor)
            November 22, 2017 on EPA’s guidance for air releases of hazardous substances
            from animal waste at farms under CERCLA and EPCRA.
     C.     Email from Richard Stowell, University of Nebraska, November 2, 2017 on
            EPA’s guidance for air releases of hazardous substances from animal waste at
            farms under CERCLA and EPCRA.
     D.     Email from Nathan Bowen with attached comments from Britt Aasmundstad,
            National Association of State Departments of Agriculture, November 21, 2017 on
            EPA’s guidance for air releases of hazardous substances from animal waste at
            farms under CERCLA and EPCRA.
     E.     Email from Melanie Gaebe with attached comments from Doug Goehring, North
            Dakota Dept. of Agriculture, December 5, 2017 on EPA’s guidance for reporting


                                            1
Case 1:18-cv-02260-TJK Document 32-1 Filed 08/05/19 Page 5 of 10



     air releases of hazardous substances from animal waste at farms under CERCLA
     and EPCRA.
F.   Email from J. David Aiken, Department of Agricultural Economics, University of
     Nebraska-Lincoln, December 8, 2017, comments on EPA’s guidance for reporting
     air releases of hazardous substances from animal waste at farms under CERCLA
     and EPCRA.
G.   Email from Julie McCaleb, individual cattle producer, December 15, 2017,
     comments on EPA’s guidance for reporting air releases of hazardous substances
     from animal waste at farms under CERCLA and EPCRA.
H.   Email with attached comments from Ray Hilburn, Alabama Poultry and Egg
     Association, December 22, 2017, on EPA’s guidance for reporting air releases of
     hazardous substances from animal waste at farms under CERCLA and EPCRA.
I.   Email with attached comments from Michael C. Formica, National Pork
     Producers Council, December 1, 2017, on EPA’s guidance for reporting air
     releases of hazardous substances from animal waste at farms under CERCLA and
     EPCRA.
J.   Email with attached comments from Jonathan J. Smith, Eve Gartner and Peter
     Lehner, Earthjustice, November 22, 2017 on behalf of Center for Food Safety,
     Earthjustice, Environmental Integrity Project, Humane Society of the United
     States, Sierra Club, and Waterkeeper Alliance on EPA’s guidance for reporting
     air releases of hazardous substances from animal waste at farms under CERCLA
     and EPCRA. 13 pgs. of comments plus Exhibits 1-7 plus 6 attachments to Exhibit
     7 (Volume 1).
            2 attachments:
     Volume 2: 12 remaining attachments to Exhibit 7 to comments from Jonathan J.
     Smith et al., Earthjustice on EPA’s guidance for reporting air releases of
     hazardous substances from animal waste at farms under CERCLA and EPCRA.
     Volume 3: Exhibits 8-13 to comments from Jonathan J. Smith et al., Earthjustice
     on EPA’s guidance for reporting air releases of hazardous substances from animal
     waste at farms under CERCLA and EPCRA.
K.   Email with attached comments from Jonathan J. Smith, Eve Gartner and Peter
     Lehner, Earthjustice, November 22, 2017, on behalf of signatories for 64
     individuals, business owners, and community, health, environmental, religious,
     and socially responsible agriculture organizations, on EPA’s guidance for
     reporting air releases of hazardous substances from animal waste at farms under
     CERCLA and EPCRA.
L.   Email from Tarah Heinzen, Food & Water Watch with attached comments from
     Tarah Heinzen, Food & Water Watch; Hannah Connor, The Center for Biological

                                     2
Case 1:18-cv-02260-TJK Document 32-1 Filed 08/05/19 Page 6 of 10



     Diversity; and Peter Brandt, The Humane Society of the United States, November
     22, 2017, on EPA’s guidance for reporting air releases of hazardous substances
     from animal waste at farms under CERCLA and EPCRA.
M.   Email from Pam McKay-Taylor with attached comments from Wallace L. Taylor,
     Iowa Chapter of the Sierra Club, November 19, 2017 on EPA’s guidance for
     reporting air releases of hazardous substances from animal waste at farms under
     CERCLA and EPCRA.
N.   Email from Robert Martin, Johns Hopkins with attached comments from Keeve
     E. Nachman et al, Johns Hopkins Bloomberg School of Public Health; Beth J.
     Feingold, University at Albany School of Public Health; Brent F. Kim et al, Johns
     Hopkins Center for a Livable Future; and Sacoby Wilson, University of
     Maryland-College Park School of Public Health, November 24, 2017, on EPA’s
     guidance for reporting air releases of hazardous substances from animal waste at
     farms under CERCLA and EPCRA. With 3 attachments.
     Attachment 1- Table of Contents list for Appendices to comments, Tabs 1-13 and
     Tab 1: Pew Commission on Industrial Farm Animal Production, Putting Meat on
     the Table: Industrial Farm Animal Production in America, 2008, available at
     http://www.pcifapia.org/_images/PCIFAPFin.pdf (accessed November 16, 2017).
     Attachment 2- Tab 2: National Research Council of the National Academies
     (NRC), Air Emissions from Animal Feeding Operations: Current Knowledge,
     Future Needs, 2003, Washington, DC: National Academies Press.
     Attachment 3 – Tabs 3-13 (10 documents) as appendices to comments from
     Johns-Hopkins Bloomberg School of Public Health.
O.   Email from Katlyn Clark, November 27, 2017 with attached comments from
     Betsy Nicholas, Waterkeepers Chesapeake and 15 other signatories, November
     24, 2017, on EPA’s guidance for reporting air releases of hazardous substances
     from animal waste at farms under CERCLA and EPCRA.
P.   Email from Steve Brittle, Don’t Waste Arizona, November 21, 2017, with
     comments on EPA’s guidance for reporting air releases of hazardous substances
     from animal waste at farms under CERCLA and EPCRA.
Q.   Email from Jane Magee, November 23, 2017 with comments on EPA’s guidance
     for reporting air releases of hazardous substances from animal waste at farms
     under CERCLA and EPCRA.
R.   Email from Margaret Whiting, November 22, 2017 with comments on EPA’s
     guidance for reporting air releases of hazardous substances from animal waste at
     farms under CERCLA and EPCRA.




                                     3
Case 1:18-cv-02260-TJK Document 32-1 Filed 08/05/19 Page 7 of 10



S.    Email from Linda Butler, November 22, 2017 with comments on EPA’s guidance
      for reporting air releases of hazardous substances from animal waste at farms
      under CERCLA and EPCRA.
T.    Email from Sharon Campbell, November 22, 2017 with comments on EPA’s
      guidance for reporting air releases of hazardous substances from animal waste at
      farms under CERCLA and EPCRA.
U.    Email from Elaine Kotzyba-Morgan, November 21, 2017 with comments on
      EPA’s guidance for reporting air releases of hazardous substances from animal
      waste at farms under CERCLA and EPCRA.
V.    Email from Lorna Proper, November 21, 2017 with comments on EPA’s guidance
      for reporting air releases of hazardous substances from animal waste at farms
      under CERCLA and EPCRA.
W.    Email from Lloyd Rogers, November 21, 2017 with comments on EPA’s
      guidance for reporting air releases of hazardous substances from animal waste at
      farms under CERCLA and EPCRA.
X.    Email from Bob Walls, November 14, 2017 with comments on EPA’s guidance
      for reporting air releases of hazardous substances from animal waste at farms
      under CERCLA and EPCRA.
Y.    Email from Steven Love, November 14, 2017 with comments on EPA’s guidance
      for reporting air releases of hazardous substances from animal waste at farms
      under CERCLA and EPCRA.
Z.    Email from Doris Heisler, November 24, 2017 with comments on EPA’s
      guidance for reporting air releases of hazardous substances from animal waste at
      farms under CERCLA and EPCRA.
AA.   Email from Bill Satterfield, Delmarva Poultry Industry, November 14, 2017, with
      comments on EPA’s guidance for reporting air releases of hazardous substances
      from animal waste at farms under CERCLA and EPCRA.
BB.   Email from Steven Pratt, Enviro-Ag Engineering, November 6, 2017, with
      comments on EPA’s guidance for reporting air releases of hazardous substances
      from animal waste at farms under CERCLA and EPCRA.
CC.   Email from Holly Porter, Delmarva Poultry Industry, January 8, 2018, with
      comments on EPA’s guidance for reporting air releases of hazardous substances
      from animal waste at farms under CERCLA and EPCRA.
DD.   Email from Christine Lorenzo, January 18, 2018 with attached comments on
      EPA’s guidance for reporting air releases of hazardous substances from animal
      waste at farms under CERCLA and EPCRA.


                                      4
Case 1:18-cv-02260-TJK Document 32-1 Filed 08/05/19 Page 8 of 10



EE.   Email from Christine Gelley, The Ohio State University, January 19, 2018 with
      attachment, a farm survey results about emissions reporting, as comments on
      EPA’s guidance for reporting air releases of hazardous substances from animal
      waste at farms under CERCLA and EPCRA.
FF.   Email from Richard Gates and Neslihan Akdenizm, University of Illinois, January
      19, 2018, with links to six websites with emissions calculators as comments on
      EPA’s guidance for reporting air releases of hazardous substances from animal
      waste at farms under CERCLA and EPCRA.
GG.   Email from Geof Dolman, Roselily Farm (cattle), January 29, 2018 with
      comments on EPA’s guidance for reporting air releases of hazardous substances
      from animal waste at farms under CERCLA and EPCRA.
HH.   Email from Cliff Williamson, American Horse Council, March 22, 2018, with
      comments on EPA’s guidance for reporting air releases of hazardous substances
      from animal waste at farms under CERCLA and EPCRA.




                                      5
     Case 1:18-cv-02260-TJK Document 32-1 Filed 08/05/19 Page 9 of 10




INDEX TO THE ADMINISTRATIVE RECORD FOR “HOW DOES THE
    FAIR AGRICULTURAL REPORTING METHOD (FARM) ACT
 IMPACT REPORTING OF AIR EMISSIONS FROM ANIMAL WASTE
   UNDER CERCLA SECTION 103 AND EPCRA SECTION 304?”
        Case 1:18-cv-02260-TJK Document 32-1 Filed 08/05/19 Page 10 of 10



                INDEX TO THE ADMINISTRATIVE RECORD FOR
     “HOW DOES THE FAIR AGRICULTURAL REPORTING METHOD (FARM) ACT
      IMPACT REPORTING OF AIR EMISSIONS FROM ANIMAL WASTE UNDER
               CERCLA SECTION 103 AND EPCRA SECTION 304?”

1.      EPA, “How does the Fair Agricultural Reporting Method (FARM) Act impact reporting
        of air emissions from animal waste under CERCLA Section 103 and EPCRA Section
        304?” (Apr. 27, 2018)
2.      EPA, “Extremely Hazardous Substances List and Threshold Planning Quantities;
        Emergency Planning and Release Notification Requirements,” 52 Fed. Reg. 13,378 (Apr.
        22, 1987)
3.      EPA, “Reportable Quantity Adjustment,” 54 Fed. Reg. 22,543 (May 24, 1989)
